DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second anaerobic MBBRs must be shown must be shown or the feature(s) canceled from the claim(s).  Both MBBRs shown and referenced in the drawings are described as anoxic in the specification. If applicant intended to recite anoxic MBBRs, no new drawings are required. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The description, which includes the abstract, describes the first and second MBBRs as being only anoxic. Only in the claims does applicant recite that one or both of the MBBRs are anaerobic.  Applicant does not describe or show anaerobic systems in the specification or drawings to facilitate the results described/recited.  Appropriate action required.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites “a second anaerobic MBBR” where it appears applicant intended “a second anoxic MBBR” based the specification including the drawings. For examination purposes, the claim will be considered to recite “a second anoxic MBBR.” 
Claim 4 recites the limitation "the mixing tank" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the settling tank."
Claims 6 recites “…are disposed in first skid” in line 2 where it appears applicant intended “…are disposed in a first skid”
Claim 7 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "the control system."
Claim 9 recites the limitation "the one or more models" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to depend from claim 7.
Claim 11 recites “a first anaerobic moving bed biofilm reactor” and “a second anaerobic MBBR” where it appears applicant intended “a first anoxic moving bed biofilm reactor” and “a second anoxic MBBR” based the specification including the drawings. For examination purposes, the claim will be considered to recite anoxic moving bed biofilm reactor” and “a second anoxic MBBR.” In line 9, “the second anaerobic MBBR” will be considered to be recited as “the second anoxic MBBR.”
Claim 15 recites the limitation "the carbon" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to depend from claim 7.
Claim 16 recites “a first anaerobic moving bed biofilm reactor” where it appears applicant intended “a first anoxic moving bed biofilm reactor.” For examination purposes, the claim will be considered to recite “a first anoxic moving bed biofilm reactor.” 
Claims 2-3, 5-6, 8, 10, 12-14, and 17-20 are rejected as depending from a rejected base claim.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 1, while it is known in the art to provide a system, comprising:

a second anoxic MBBR fluidly coupled to the first MBBR to receive the first MBBR fluid and to process the first MBBR fluid via a second biofilm disposed on a second media to produce a fluid (see, for example, US 2014/0238931 to DiMassimo et al.); and it is known in the art to provide 
a plurality of first sensors and first actuators disposed on a first
MBBR;
   	      	a plurality of second sensors and second actuators disposed on a second MBBR; and
a control system configured to derive one or more first MBBR conditions and one or more second MBBR conditions based on signals from the plurality of first and second sensors, and to actuate the first and second actuators to produce the first MBBR fluid and the produced fluid based on the first and second MBBR conditions (see, for example, US 2016/289107 to Seidl et al.), in the examiner’s opinion the prior art fails to teach or render obvious the system further including the first MBBR being configured to treat a fluid containing selenium with the second MBBR producing a selenium enriched fluid. 

receiving wastewater having selenium at a wastewater treatment system comprising a first anoxic moving bed biofilm reactor (MBBR) and a second anoxic MBBR fluidly coupled to the first MBBR;
treating the wastewater in the first MBBR to produce a treated wastewater by removing nitrogen from the wastewater, wherein the first anoxic MBBR comprises a first biofilm disposed on a first media;
directing treated wastewater to the second MBBR; and treating the treated wastewater in the second anoxic MBBR (see, for example, US 2014/0238931 to DiMassimo et al.), in the examiner’s opinion, the prior art fails to teach or render obvious the method producing a selenium enriched fluid.
 	Per claim 16, while it is known in the art to provide a control system, comprising: a processor configured to:
receive one or more first signals from a plurality of first sensors disposed in a first anoxic moving bed biofilm reactor (MBBR), the one or more first signals representative of a condition of a first fluid being processed by the first MBBR;
receive one or more second signals from a plurality of second sensors disposed in a second (MBBR), the one or more second signals representative of a condition of a second fluid being processed by the second MBBR;
. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
06/12/21